Citation Nr: 1442960	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-04 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to accrued benefits. 

4.  Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972.  He died in December 2008, and the appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision and administrative determination by the St. Petersburg, Florida VA Regional Office (RO).  The rating decision denied service connection for the cause of the Veteran's death.  The administrative determination denied Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  

The appellant was scheduled for a January 2012 Travel Board hearing, but prior to her hearing, the RO received a written statement from her representative expressing her desire to withdraw her hearing request.  

The issues of service connection for the cause of the Veteran's death and entitlement to VA death pension benefits are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  The Veteran was discharged from service in June 1972.
 
2.  The Veteran and the appellant were married in Florida in July 2008, and the Veteran died there in December 2008.  

3.  Prior to the Veteran's death, the Veteran and appellant had cohabitated continuously in Florida as husband and wife for six years, and without knowledge of a legal impediment had formed a marriage deemed valid for VA purposes. 

4.  The appellant's Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, was received in January 2009, within a year following the Veteran's death. 

5.  At the time of the Veteran's death in December 2008, service connection was not in effect for any disability, and the Veteran had no pending claims for VA benefits; there is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for recognition as the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107 (West 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2013).

2.  The requirements for payment of accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision regarding recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is favorable to the appellant, no further action is required to comply with the VCAA.

As to the accrued benefits claim, which is not favorable to the appellant, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Recognition as the Surviving Spouse

The threshold question in this case is whether the appellant is a proper claimant to receive VA death benefits as the surviving spouse of the Veteran.  The appellant maintains that for VA benefit purposes she should be recognized as the Veteran's surviving spouse. 

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).
 
Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103(a).   A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage, such as Florida, constitutes a "legal impediment" to that marriage under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)).  As applied to the appellant in this case, if she intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Florida law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

Based on a careful review of the record and giving the benefit of the doubt to the appellant, the Board finds that the appellant qualifies as the surviving spouse of the Veteran for purposes of receiving VA death benefits.
First, it is not in dispute that the Veteran and the appellant did not enter into a civil marriage until 2008.  A marriage certificate of record shows they were married in Florida in July 2008.  Then, according to a death certificate of record, the Veteran died in December 2008, which is less than one year after they were married.  The appellant does not contend and the evidence does not reflect that a child was born of the marriage.  Accordingly, the appellant does not meet the eligibility requirements contained in 38 C.F.R. § 3.54 based on her civil marriage.

Second, it is not in dispute that the state of Florida does not recognize common law marriage, and that law is controlling here, as that is the place where the Veteran and the appellant resided before and during their marriage.  See Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  See also Fla. Stat. § 741.211 (2013) ("No common-law marriage entered into after January 1, 1968, shall be valid...").  Therefore, under Florida law, their marriage did not begin until July 2008, the date of the civil marriage ceremony; therefore, as their relationship was not a valid marriage in Florida before July 2008, it was not a "marriage" under 38 C.F.R. § 3.1.

Notwithstanding the foregoing, the appellant may still qualify as a surviving spouse for purposes of VA death benefits if her relationship with the Veteran is deemed to be a valid marriage under 38 C.F.R. § 3.52.  In this regard, the appellant has asserted that she and the Veteran lived together for many years prior to their civil marriage in July 2008, insinuating they had a common law marriage prior to July 2008, and that she was essentially unaware of any legal impediment to their marriage.  

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that she had no knowledge of an impediment to marriage, absent information to the contrary.  38 C.F.R. § 3.205(c).

In jurisdictions where marriages other than by ceremony are recognized, evidence to prove the existence of a common-law marriage includes affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  That evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6). 

Here, the Board finds that the requirements for deeming a marriage valid under 38 C.F.R. § 3.52 have been met by the appellant.  Probative evidence in the file reflects that the Veteran and appellant intended to formalize their marriage long before July 2008.  In a statement received in February 2010, the appellant related that they had lived together as husband and wife since 2002 when they resided in Ohio, before relocating to Florida in September 2002.  They lived temporarily with her son before getting their own house, where they were residing at the time of the Veteran's death.  She stated they became engaged in 2005 and had planned to formalize their relationship in the spring of 2007 except that the Veteran's health became a matter of focus for them.  She stated that going through chemotherapy for cancer was "enough to deal with" and that they "put off getting married" as he was being treated.  She asserted that she was the sole person who cared for him through his illness and up until he died, and that he died peacefully in the belief that she would be taken care of.  

The appellant submitted numerous statements from friends and family who knew them, attesting to their relationship.  The common theme of these eight statements of individuals or couples who knew the appellant and Veteran for five years or more before the Veteran's death was that they had lived together as husband and wife.  In fact, in one statement an individual indicated that he believed for years that they were married, until he was told of their civil ceremony in July 2008.  In a couple other statements, a niece indicated that the Veteran (her uncle) introduced the appellant as his wife many years before he died, and a friend indicated that the Veteran always introduced the appellant as his wife to everyone for as long as she knew them.  Neighbors stated that when they met the Veteran and the appellant, the Veteran introduced the appellant as his "bride."  

Such foregoing evidence, in the Board's judgment, is sufficient evidence of a common law marriage that could be deemed valid under 38 C.F.R. § 3.52 for the six year period they continuously cohabitated in Florida.  The one separation between them, according to the appellant, was in the aftermath of hurricane Katrina in 2005, when the Veteran was called away for a year and a half for his job that was related to disaster relief (he returned home to Florida in 2006).  The statements of the appellant, her friends, and a family member are consistent in describing the nature of her relationship with the Veteran.  Such statements are found to be credible.   

The record does contain evidence that appears to contradict the appellant's assertions.  For example, in a claim for disability compensation filed in July 2007 and in a claim for nonservice-connected pension filed in December 2007, the Veteran indicated his marital status as "divorced."  When he was awarded pension benefits in April 2008, he was notified that he was being paid as a single veteran without dependents; although he was informed that he should notify VA of any dependency changes, he did not do so.  Then, again, it is also noted that he never notified VA that he had a dependency change after his marriage was solemnized in July 2008.  A VA outpatient record of the Veteran dated in October 2007 indicates that he had been divorced since 1986 but had a "fiancé."  In a February 2010 statement the appellant noted that she and the Veteran became "engaged" in August 2005.  

Therefore, while there is evidence that tends to weigh against the appellant's claim, the Board finds that probative and persuasive evidence, as described above, supports a finding of common law marriage or an attempt to marry prior to July 2008.  In giving the benefit of the doubt to the appellant, the Board finds it likely that the Veteran and appellant intended to be in a common law marriage when they began living together, after getting their own house together, and while the appellant was consistently shown to be the caretaker of the Veteran through his illness.  In short, the evidence tends to establish a marriage otherwise deemed valid prior to the civil ceremony in July 2008.  Further, the appellant had no knowledge of a legal impediment to marriage when she began living with the Veteran as husband and wife, and there is no information to suggest that she had knowledge of an impediment to marriage.  For these reasons, the Board deems the appellant's marriage to the Veteran to be valid for VA purposes from 2002.  38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52(b), 3.205(c). 

Because the Board deems that the appellant's marriage to the Veteran was valid for VA purposes in 2002, the appellant meets the definition of a surviving spouse for purposes of entitlement to death pension, death compensation, and DIC under 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(2).  Accordingly, recognition as the Veteran's surviving spouse for VA purposes is warranted.  38 C.F.R. §§ 3.50, 3.52, 3.54. 

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (2013).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  
      (1) Upon the death of a veteran to the living person first listed as follows:  (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  
      (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  
      (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. 
      (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claim is derivative of the veteran's claim, i.e., the claimant's entitlement is based on the veteran's entitlement, so that a claimant is only entitled to what was properly due the veteran at the time of death, but which was unpaid).  In order for a claimant to be entitled to accrued benefits, the service member must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, an application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Claims for death pension, compensation, or DIC are deemed to include a claim for accrued benefits if supported by the facts of the case.  38 U.S.C.A. § 5101(b); 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a). 
The Veteran died in December 2008 and the appellant filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child in January 2009, within one year of the Veteran's death.  At the time of his death, the Veteran did not have a claim pending.  The RO, in a November 2007 rating decision, denied claims of service connection for right knee arthritis and hepatitis C, and although the Veteran in April 2008 requested a copy of his claims file (which was issued in May 2008) in the event that he decided to appeal the rating decision, he did not thereafter initiate an appeal of the rating decision by filing a notice of disagreement.  

Thus, based on evidence in the file at the time of his death, the Veteran was not entitled to additional benefits in the form of disability compensation.  In other words, there is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.  Without evidence of any claim pending at the time of his death, the appellant is not entitled to accrued benefits.


ORDER

The appeal seeking recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.  

The appeal seeking accrued benefits is denied.  


REMAND

As for the remaining claims of service connection for the cause of the Veteran's death (i.e., the DIC matter) and to death pension benefits, additional development is needed to decide the claims.  Regarding the cause of death issue, the appellant asserted in a February 2010 statement that the Veteran's breast cancer (listed as "metastatic breast cancer" on the death certificate as the sole cause of his death) and bone cancer were caused by Hodgkin's lymphoma and that VA told the Veteran that he contracted it while in the service.  She indicated that the Veteran had been treated for cancer since 1988, and requested that the RO obtain the Veteran's treatment records from the Dayton, Ohio VA Medical Center.  Such has not been done.  Further, the appellant submitted an April 2008 statement from Tidewell Hospice and Palliative Care, indicating that it was treating the Veteran for his terminal illness; however, treatment records from the facility have not been obtained.  

Regarding the death pension issue, it is noted that the purpose of this benefit is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income.  Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The Veteran had wartime service from September 1970 to June 1972.  Not long before his death (in April 2008) he was awarded nonservice-connected pension benefits.  To determine whether the appellant is eligible for payment of death pension, additional development is required to ascertain whether she meets the net worth and annual income criteria.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file, all VA inpatient and outpatient records pertaining to the evaluation and treatment of the Veteran for cancer since 1988.  He was reportedly treated at the Dayton, Ohio VA Medical Center from 1988 and at the Bay Pines VA Medical Center beginning in 2002.  The search for records should encompass all retired records storage facilities where the records may have been transferred.  If the records are unavailable because they have been irretrievably lost or destroyed, it must be so certified for the record.

2.  The AOJ should request the appellant to obtain the Veteran's treatment records from Tidewell Hospice and Palliative Care, or submit a medical release authorizing VA to obtain the records on her behalf.

3.  When the above development is completed, the AOJ should determine, in light of the additional evidence associated with the record, whether a medical opinion is necessary to decide the claim of service connection for the cause of the Veteran's death, and if so, obtain such opinion.

4.  The AOJ should request the appellant to furnish information concerning her current income and net worth, for the purpose of determining whether she is entitled to receive VA death pension.  

5.  Thereafter, the AOJ should adjudicate the claims of service connection for the cause of the Veteran's death and for death pension.  If either remains denied, furnish the appellant and her representative an appropriate supplemental SOC, afford them opportunity to respond, and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


